EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (FormS-3 Nos. 333-110460, 333-115724, 333-15933, 333-24187 and 333-28415) of Magnetek, Inc. and in the related Prospectuses, and in the Registration Statements (FormS-8 Nos. 33-58929, 333-04021, 333-17889, 333-45935, 333-45939, 333-90645, 333-90647, 333-75418, 333-129362 and 333-146898) pertaining to the Amended and Restated 1989 Incentive Stock Compensation Plan of Magnetek,Inc., Magnetek,Inc. Non-Employee Director Stock Option Plan, Magnetek,Inc. Deferral Investment Plan, Magnetek,Inc. 1997 Non-Employee Director Stock Option Plan, Magnetek,Inc. Amended and Restated Director Compensation and Deferral Investment Plan, 1999 Stock Incentive Plan of Magnetek,Inc., 2000 Employee Stock Plan of Magnetek,Inc., Magnetek, Inc. Employee Stock Purchase Plan and 1999 Stock Incentive Plan of Magnetek, Inc., 2004 Stock Incentive Plan of Magnetek, Inc. and Executive Employment Agreement for Thomas G. Boren, and the Amended and Restated Director and Officer Compensation and Deferral Investment Plan, of our reports dated August 31, 2009, with respect to the consolidated financial statements and financial statement scheduleof Magnetek,Inc. listed in Item 15(a) and the effectiveness of internal control over financial reporting of Magnetek,Inc., included in this Annual Report (Form10-K) for the year ended June28, 2009. /s/ Ernst& Young LLP Milwaukee, Wisconsin Date: August 31, 2009
